DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 7-8 recite “at least of the plurality of target inputs” which Examiner believes should be “at least one of the plurality of target inputs”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Line 2 recites “cluster the plurality of target inputs”, Lines 5-6 recite “target inputs assigned to the sensitive group”, Line 6 recites “target inputs excluded from the sensitive group”, Line 9 recites “target inputs assigned to the sensitive group”, Lines 9-10 recite “other target inputs excluded from the sensitive group”, and Line 15 recites “target inputs excluded from the sensitive group” which Examiner believes should be “clustering the plurality of target inputs”, “the target inputs assigned to the sensitive group”, “the target inputs excluded from the sensitive group”, “the target inputs assigned to the sensitive group”, “the other target inputs excluded from the sensitive group”, and  “the target inputs excluded from the sensitive group”, respectively.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Lines 3-4 recite “the causal inference procedure”, which Examiner believes should be “the causal inference process”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Line 5 recites “target inputs of the sensitive group” and Lines 5-6 recite “other target inputs excluded from the sensitive group”, which Examiner believes should be “the target inputs of the sensitive group” and “the other target inputs excluded from the sensitive group”, respectively.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Lines 7-8 recite “at least of the plurality of target inputs” which Examiner believes should be “at least one of the plurality of target inputs”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Lines 8-9 recite “at least of the plurality of target inputs” which Examiner believes should be “at least one of the plurality of target inputs”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Line 5 recites “target inputs of the sensitive group” and Lines 5-6 recite “other target inputs excluded from the sensitive group” which Examiner suggests amending to “the target inputs of the sensitive group” and “the other target inputs excluded from the sensitive group”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Line 1 recites “wherein (ii) generating further comprises”, which Examiner suggests amending to “wherein generating the machine learning model further comprises” (deleting “(ii)”).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the corresponding target input" in Lines 8-9.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a corresponding target input.  Examiner suggests amending to “a corresponding target input” and has interpreted the limitation as such.
Claim 2 recites the limitation "the corresponding sensitive parameter" in Line 4.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a corresponding sensitive parameter.  Examiner suggests amending to “a corresponding sensitive parameter” and has interpreted the limitation as such.
Claim 3 recites the limitation "the at least one target input affected by label bias comprises" in Line 13.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of at least one target input affected by label bias, only target inputs (plural) affected by label bias.  Examiner suggests amending to “the target inputs affected by label bias comprise” and has interpreted the limitation as such.
Claim 11 recites the limitation "the group" in Line 2.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a group.  Examiner suggests amending to “a group” and has interpreted the limitation as such.
Claims 4-10 are dependent on claims 1 and thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 12 recites the limitations "the corresponding target input" in Lines 8-9 and “the target inputs of the sensitive group” in Lines 11-12.  There is insufficient antecedent basis for these limitations in the claim as there is no earlier mention of a corresponding target input or target inputs of the sensitive group.  Examiner suggests amending the limitations to “a corresponding target input” and “target inputs of the sensitive group” (deleting “the”), respectively, and has interpreted the limitations as such.
Claim 13 depends on claim 12 and thus is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 14 recites the limitation "the corresponding target input" in Lines 9-10.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a corresponding target input.  Examiner suggests amending to “a corresponding target input” and has interpreted the limitation as such.
Claim 15 recites the limitation "the probability of the respective target input" in Line 3.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a probability or a respective target input.  Examiner suggests amending to “a probability of a respective target input” and has interpreted the limitation as such.
Claim 16 depends on claim 15 and thus is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Allowable Subject Matter
Claims 1, 12, and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With regards to claims 1 and 14,  Nachum et al. (US 2022/0036203) discloses receiving a training dataset comprising a plurality of target inputs, each comprising a plurality of parameters, where at least one of the plurality of parameters comprise a sensitive parameter (a weight) indicative of a target input assigned to a sensitive group (ie. cat) that is potentially biased against other target inputs that are excluded from the sensitive group and correcting the label bias by adjusting the weights associated with the training dataset.  However, that is not the same as correcting labels of the target inputs affected by label bias and there is also no mention of analyzing the training dataset to identify the target inputs affected by label bias when a statistically significant difference is detected between target inputs assigned to the sensitive group and target inputs excluded from the sensitive group.  Zhang et al. (US 2016/0042290) discloses correcting for annotation bias, but does not disclose correcting the annotation or label affected by annotation bias.  Agarwal et al. (CA 3017655) discloses receiving a training dataset and correcting labels if they are incorrectly classified, however, this is not the same as analyzing the training dataset to identify target inputs affected by label bias when a statistically significant difference is detected between target inputs assigned to a sensitive group and target inputs excluded from the sensitive group, and correcting the labels affected by label bias. Thus, while different prior arts disclose parts of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
With regards to claim 12, Agarwal et al. (CA 3017655) discloses training and generating a first classifier with a first set of training data and then training and generating a second classifier with a second set of training data, where the second set of training data is augmented with queries which are wrongly classified by the first classifier, however, there is no mention of analyzing the training dataset to detect sampling bias between target inputs of a sensitive group and other target inputs excluded from the sensitive group and generating one respective machine learning model for the target inputs of the sensitive group and generating a second machine learning model for the other target inputs excluded from the sensitive group.  Wall et al. (US 2021/0133509) discloses receiving a training dataset, where at least one of the parameters indicate a feature assigned to a group that is potentially biased against other inputs and training each linear classifier individually and optimizing the training module to help with class imbalance or sample bias in training data, however, there is no mention of specifically analyzing the training dataset to detect sampling bias between target inputs of the sensitive group and other target inputs excluded from the sensitive group and generating one classifier for the target inputs of the sensitive group and generating another classifier for the other target inputs excluded from the sensitive group.  Thus, while different prior arts disclose parts of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
Claims 2-11, 13, 15, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regards to claims 2-11, they are dependent on claim 1.
With regards to claim 13, it is dependent on claim 12.
With regards to claims 15 and 16, they are dependent on claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662